IN THE SUPREME COURT OF THE STATE OF DELAWARE

BRUCE P. EAMES, ANDREY            §
OMELTCHENKO, AVG HOLDINGS, §
LP, and ASTER SECURITIES (US) LP, §                 No. 338, 2019
                                  §
      Defendants-Below,           §                 Court Below:
      Appellants,                 §                 Court of Chancery
                                  §                 of the State of Delaware
      v.                          §
                                  §                 C.A. No. 2018-0553-JRS
QUANTLAB GROUP GP, LLC,           §
VELOCE, LP, and MARCO, LP,        §
                                  §
      Plaintiffs-Below,           §
      Appellees,                  §
                                  §
      and                         §
                                  §
QUANTLAB GROUP, LP,               §
                                  §
      Nominal Defendant-Below.    §

                                   Submitted: October 30, 2019
                                   Decided: November 1, 2019

Before VALIHURA, Acting Chief Justice,* VAUGHN, SEITZ, TRAYNOR, Justices,
and LEGROW, Judge,† constituting the Court en Banc.

                                                ORDER

          This 1st day of November 2019 having considered this matter on the briefs and oral

arguments of the parties and the record below, and having concluded that the same should

be affirmed on the basis of and for the reasons assigned by the Court of Chancery in its

Final Order and Judgment dated July 30, 2019; its Transcript Ruling denying Defendants’


*
    Pursuant to Del. Const. Art. IV §§ 2, 13.
†
 Sitting by designation pursuant to Del. Const. Art. IV §§ 12 and 38 and Supreme Court Rules 2
and 4 (a) to fill up the quorum as required.
Motion for Entry of Partial Final Judgment under Court of Chancery Rule 54(b) and

Plaintiffs’ Motion for a Determination of Entitlement to Attorneys’ Fees and Costs as

Prevailing Parties dated July 17, 2019; its Letter Opinion granting Plaintiffs’ Motion for

Partial Summary Judgment, denying Defendants’ Motion for Partial Summary Judgment

and dismissing Counts I and II of Defendants’ Counterclaims dated March 19, 2019; and

Order Denying Defendants’ Motion to Dismiss or Stay dated September 25, 2019;

      NOW, THEREFORE IT IS ORDERED that the judgments of the Court of Chancery

be, and the same hereby are, AFFIRMED.



                                         BY THE COURT:

                                         /s/ Karen L. Valihura
                                         Acting Chief Justice